Title: To James Madison from Smith & Ridgway, 30 March 1803 (Abstract)
From: Smith & Ridgway
To: Madison, James


30 March 1803, Philadelphia. “We take the liberty of inclosing you a Letter, from Jacob Ridgway, a partner of our House, now residing at Antwerp,… soliciting the appointment of the Consulate of Antwerp; he having been informed, that a vacancy is likely to take place there. We have requested the favour of a few of our friends here, to inform you respecting the Character he bears in this place.
… Should the Executive think proper to confer on him this appointment, we have no doubt he will be able to fulfill the Duties of the office, to the satisfaction of our Government.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Ridgway”). 1 p.



   
   Jacob Ridgway to JM, 25 Jan. 1803.



   
   On the same date Charles Pettit wrote JM that he had known Ridgway as a “person of fair moral Character and respectability as a Merchant for many years.” He added that Ridgway had gone to Europe “within the last two or three years” and established a commercial house at Antwerp, that both Ridgway and his partner were highly esteemed by local merchants, and that his appointment as consul would be pleasing to “the commercial part of the Community” (ibid.; 1 p.).


